DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.   Claim 54, drawn to a method for identifying a new use for a known therapy, classified in G16B 5/00.
II.  Claim 55, drawn to a method for prioritizing candidate development compounds for further development, classified in G16B 5/00.
III. Claim 56, drawn to a method for identifying disease-related pathways wherein the disease is a side effect of drug therapy, classified in G16B 5/00.
IV. Claim 57, drawn to a method for identifying or validating a genotypic marker for a disease state, classified in G16B 5/00.
V.  Claim 59, drawn to a method for conducting business, classified in G16B 30/00.
VI. Claim 61, drawn to a method of drug discovery, classified in G16C 20/64.
The inventions are independent or distinct, each from the other because:
Inventions I-IV are directed to related inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed include steps of accessing genomics information in a database wherein the means to do so permits computational analysis of biological relationships among stored concepts and the generation of subsets of genomic information.  
With respect to the invention of Group I and Group II, the inventions are distinct in that the invention of Group I further include steps directed to a different design and effect wherein the subsets include disease-related pathways and the effect of identifying a treatment of a second disease; whereas the invention of Group II includes querying subsets to identify pathways and assigning priorities to compounds based on effects.  
With respect to the invention of Group I and Group III, the inventions are distinct in that the invention of Group I further include steps directed to a different design and effect wherein the subsets include disease-related pathways and the effect of identifying a treatment of a second disease; whereas the invention of Group III includes identifying a disease-related pathway affected by a drug of drug target and querying subsets to identify alternative pathways affected by the drug or drug target that results in undesirable phenotypes.  
With respect to the invention of Group I and Group IV, the inventions are distinct in that the invention of Group I further include steps directed to a different design and effect wherein the subsets include disease-related pathways and the effect of identifying a treatment of a second disease; whereas the invention of Group IV includes querying subsets to identify a genotypic marker that is associated with a disease state.  
With respect to the invention of Group II and Group III, the inventions are distinct in that the invention of Group II includes querying subsets to identify pathways and assigning priorities to compounds based on effects; whereas Group III includes identifying a disease-related pathway affected by a drug of drug target and querying subsets to identify alternative pathways affected by the drug or drug target that results in undesirable phenotypes.  
With respect to the invention of Group II and Group IV, the inventions are distinct in that the invention of Group II includes querying subsets to identify pathways and assigning priorities to compounds based on effects; whereas Group IV includes querying subsets to identify a genotypic marker that is associated with a disease state.  
With respect to the invention of Group III and Group IV, the inventions are distinct in that the invention of Group III includes identifying a disease-related pathway affected by a drug of drug target and querying subsets to identify alternative pathways affected by the drug or drug target that results in undesirable phenotypes; whereas Group IV includes querying subsets to identify a genotypic marker that is associated with a disease state.  
Furthermore, the inventions of I-IV as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions (I-IV) and V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different design and modes of operation to inform a different effect.  The inventions of Groups I-IV above are directed to methods that include use of a data base and computational analysis of biological relationships as described; whereas the invention of Group V includes steps directed to a method of conducting business by identifying a drug discovery target that includes receiving compensation from a customer.
Inventions (I-IV) and VI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions of Groups I-IV as above are different in design and mode of operation compared to the invention of Group VI that includes a method of drug discovery involving the identification of a drug discovery target by computer query and screening compounds against a drug discovery target to get drug candidates.  
Inventions V and VI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions Group V includes steps directed to a method of conducting business by identifying a drug discovery target that includes receiving compensation from a customer; whereas the invention of Group VI includes a method of drug discovery involving the identification of a drug discovery target by computer query and screening compounds against a drug discovery target to get drug candidates.  
	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1631